Citation Nr: 0738380	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  03-08 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to 
October 1980.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In his substantive appeal, received in April 2003, the 
veteran requested a hearing at the local RO before a member 
of the Board.  In a May 2004 letter, the RO informed the 
veteran of a hearing scheduled in July 2004.  A Report of 
Contact, dated in July 2004, recorded that the veteran had 
requested that his hearing be rescheduled.  In an August 2004 
letter, the RO informed the veteran that his hearing had been 
scheduled in September 2004.  By letter received in September 
2004, the veteran stated that he could not afford to attend 
that hearing.  Because two hearings have been scheduled and 
the veteran has not attended either hearing, nor provided 
good cause for failure to do so or any indication that he 
would attend future hearings, VA has discharged its duty to 
provide the veteran with an opportunity to be heard.  

Also in his substantive appeal, the veteran commented that he 
felt strongly that his difficulties with alcohol abuse were 
caused by his service-connected disability of the right hand 
and shoulder.  It is very unclear whether the veteran was 
seeking to reopen a previously denied claim or file a new 
claim, or neither (it appears to be neither, though this is 
unclear).  Regardless, that matter is not before the Board at 
this time.  The matter is referred to the RO to seek 
clarification from the veteran.  Should he indicate that he 
wishes to pursue such a claim, and in the event that such 
claim is eventually granted, the RO can again consider a 
claim for TDIU.  

In March 2007, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington DC. to 
schedule the veteran for a VA examination and obtain a 
medical opinion.  Those actions completed, the matter has 
been properly returned to the Board for appellate 
consideration.  Stegall v. West, 11 Vet. App. 268 (1998).  





FINDING OF FACT

The veteran is not unable to secure and follow a 
substantially gainful occupation as a result of service 
connected disability.  


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  

Where these percentage requirements are not met, entitlement 
to the benefit on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, and consideration is given to the 
veteran's background including his employment and educational 
history.  38 C.F.R. §§ 3.321(b), 4.16(b) (2007).  

However, in order to be granted TDIU, the veteran's service-
connected disabilities, alone, must be sufficiently severe to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  In determining whether unemployability 
exists, consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but not to his age or to any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

Assignment of a total disability evaluation based on 
individual unemployability requires that the record reflect 
some factor that takes the claimant's case outside the norm 
of any other veteran rated at the same level.  38 C.F.R. §§ 
4.1, 4.15 (2006); see also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough. Van 
Hoose 4 Vet. App. at 363.  A disability rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Id.

The veteran has service-connected disability rated as 70 
percent disabling since October 1980.  This disability is 
listed as residuals injury right wrist and right shoulder, 
with loss of motion and loss of use of right hand, ulna and 
median neuropathy of the right hand.  Thus, the percentage 
requirements of 38 C.F.R. § 4.16(a) are met.  

In his July 2002 claim, the veteran indicated that he had not 
worked full time since his separation from active duty in 
October 1980.  He also stated that due to his disability no 
one would take a chance and hire him.  In an earlier claim 
for TDIU, dated in August 1984, the veteran indicated that he 
worked 45 hours per week stocking boxes for one week in 1984, 
40 hours per week as a carpenter's helper for one week in 
1984, and performed odd jobs during the summer of 1981.  

In his October 2002 notice of disagreement the veteran 
explained the basis for his claim, implying that he is 
currently unemployable because of a line of causation going 
back to his service-connected injury.  He stated that he was 
prescribed drugs for pain following surgery for his right 
hand injury, that he became addicted to these drugs, 
resulting, in his belief, in his seizure disorder.  Though he 
claims to have eventually learned to live without alcohol and 
drugs, he states that these substances caused cirrhosis of 
the liver and that he has had frequent falls due to his 
seizures.  

Service connection has not been awarded for these disorders 
and, in February 1991, the RO denied claims for service 
connection for seizures secondary to drug addiction from 
prescription drugs with temporal lobe damage and injury to 
the eyes with blurred vision and night blindness.  His only 
service-connected disability is that of his right hand and 
shoulder.  TDIU cannot be awarded based on these nonservice-
connected disorders.  38 C.F.R. § 4.16.  In fact, indications 
of severe nonservice connected disorders clearly provide 
evidence against this claim. 

Also of record is written argument presented by the veteran's 
representative, dated in November 2007.  His representative 
argued that the veteran has only had occupational training 
geared toward working with his hands and, as he is right hand 
dominant and has a 70 percent disability of the right hand, 
such disability renders him incapable of obtaining 
employment.  

In June 2007, the veteran underwent a VA examination to 
determine the effect of his service-connected disability on 
employment.  That examiner indicated that the claims file had 
been reviewed.  A work history was obtained from the veteran 
of working in 1984 for three different employers.  Subsequent 
to that employment, the veteran worked for a time, without 
salary, for his father as a bartender and delivering 
supplies.  During the examination, the veteran reported that 
he was able to use his disabled hand when he worked as a 
bartender for his father, explaining that he had little 
feeling in his hand but by viewing the hand he could make 
sure that he was able to grasp objects.  He also reported 
that he ceased this work in 1997, following the closing of 
the bar where he was working.

In rendering a pertinent opinion, the examiner stated that 
the veteran's main difficulties appear to be related to his 
nonservice-connected disabilities, such as other medical 
problems and alcohol dependency.  This examination report 
also contains the veteran's report that he drinks daily and 
that the veteran arrived for the examination with the smell 
of alcohol.  

Such facts provide evidence against this claim. 

While the veteran asserts that he is unable to work due to 
his service-connected disability, there is no recent evidence 
that he has been refused employment or lost employment due to 
his service-connected disability, or for that matter, has 
sought employment.  The only evidence from employers are 
three letters dated June 16, 1984, June 18, 1984, and June 
18, 1984.  A letter from E.H. states that the veteran did 
carpentry work for E.H., working three days until his arm 
gave out.  A letter from B.P. reports that B.P. hired the 
veteran on two separate occasions to do stock work but he 
worked three days each time and had to go to the hospital.  A 
letter from a sandblasting and painting company reported that 
the veteran was unable to do even the lightest of labor.  

At the time of his apparent difficulty in retaining 
employment, in 1984, the medical evidence shows primarily 
reports of post-service injury, disorders other than of his 
right upper extremity, and only minimal symptoms of his 
service-connected disability, providing more evidence against 
this claim.

An April 1984 report of emergency care from Suwannee Hospital 
Incorporated, indicates that the veteran had a right forearm 
injury caused by an angle iron falling on his forearm.  He 
was found to have a bruise on his forearm and numbness in the 
ulnar distribution; the numbness attributed to his service-
connected injury.  June and July 1984 emergency room reports 
from Tallahassee Memorial Hospital state that the veteran 
complained of muscle spasms in his lower back, right leg, and 
right arm of the past 2 to 3 days. In a July 1984 emergency 
room report, from Mitchell County Hospital, the veteran 
reported muscle spasm of the right arm and numbness, which 
the report attributes to a dislocated right shoulder suffered 
during service.  

The only evidence from employers is from 18 years prior to 
when the veteran filed his current claim.  The age of this 
evidence in itself would significantly reduce its probative 
value as to any current unemployability due to his service-
connected disability.  In this case, the evidence is not 
deserving of even that weight, given that the contemporaneous 
medical evidence referred primarily to injuries sustained 
long after separation from service and for pain in his back 
and leg.  This is not evidence of current unemployability due 
to service-connected disability, it is primarily evidence of 
unemployability due to nonservice-connected disabilities.  

As explained above, that the veteran has not been employed by 
other than a family member since 1984, and has not had any 
employment since 1997, is not, in and of itself, enough to 
warrant TDIU.  Here the record is absent for any evidence 
that the veteran has sought employment for many years, or for 
that matter, has ever been refused employment due to his 
service-connected disability.  

Additionally, by the veteran's own report, he was able to 
work as a bartender for his father until 1997, when, 
according to him, the business shut down.  Although he 
reports that he received no salary for this work, that fact 
is not evidence that he is unable obtain and maintain 
substantially gainful employment from such work.  His self 
reported ability to perform this work, despite his service-
connected disability, is evidence that the veteran's 
occupational history is not so limited as to preclude 
substantially gainful employment due to his service-connected 
disability, and is therefore evidence against his claim.  

A review of the record shows no current treatment or 
complaint of symptoms of the veteran's right hand disability 
or of right shoulder symptoms.  Indeed, the most recent 
complaints regarding his right upper extremity are found in 
July 1992 VA clinic notes; 10 years preceding the filing of 
his claim.  This is highly probative evidence against his 
claim as it demonstrates that his service-connected 
disability is not so disabling as to require medical 
treatment.  This is evidence that the veteran's service 
connected disability is not so severe as to preclude work in 
substantially gainful occupations.  

The Board finds that the post-service treatment record, as a 
whole, provides evidence against this claim. 

Also weighing heavily against his claim is the only medical 
evidence of record as to the effect of his service-connected 
disability on employment, that of the June 2007 examination 
report.  That examiner provided that the veteran's main 
employment difficulties are related to medical problems other 
than his service-connected disability.  

The Board is aware that a claim for TDIU may not be denied 
simply with reference to the effects of nonservice-connected 
disability.  See Cathell v. Brown, 8 Vet. App. 539 (1995).  
Although the June 2007 examiner did not specifically state 
that the veteran's service-connected disability did not cause 
unemployability, that examiner's opinion necessarily included 
a finding that his service-connected disability did not 
render him unemployable.  She considered that disability in 
noting that the veteran was able to use his right hand while 
performing the tasks of a bartender, thereby indirectly 
indicating that his disability did not prevent him from 
performing this type of employment.  In the context of this 
report, her conclusion that his nonservice-connected 
disorders result in his employment difficulties, implicitly 
included a determination that his service-connected 
disability does not result in unemployability.  

Also considered by the Board is the educational background of 
the veteran.  In his July 2002 claim, the veteran indicated 
that he had completed 4 years of high school and received 
training as a welder at a junior college.  This is not such a 
deficient background as to limit him to only a narrow class 
of employment opportunities and does not establish 
employability difficulties greater than that already 
reflected by his 70 percent rating or suffered by other 
veterans with similarly rated disability.  

The Board has considered the veteran's own contentions that 
no one will take a chance on hiring him.  Of note is that the 
veteran has also argued that his physical problems and 
history of drug and alcohol dependence is part of his 
service-connected disability, thereby including all of his 
disability in his argument.  Significantly, the record does 
not contain any evidence that the veteran's disability for 
which he has been awarded service connection, results in 
unemployability.  

Having considered the veteran's statements along with the 
other evidence of record, the Board must find that the 
veteran's statements are simply outweighed by the already 
described evidence against his claim.  

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court 
indicated that the Board cannot deny a veteran's claim for 
TDIU without producing evidence, as distinguished by mere 
conjecture, that the veteran can perform work.  In this case, 
the veteran has not worked in several years.  However, this 
fact, in and of itself, does not provide a basis to conclude 
that the veteran's service-connected disabilities caused his 
unemployment.  The June 2006 examination results, the absence 
of medical evidence of symptoms of his service connected 
disability for the past 10 years, his self reported ability 
to perform the tasks of a bartender, and his educational 
background, taken together, is compelling evidence that he 
can perform the work of a substantially gainful occupation.  

Lastly, the Board has considered the guidance provided by the 
Court in Bowling v. Principi, 15 Vet. App. 1 (2001).  The 
Court held that, where there is plausible evidence that a 
claimant is unable to secure and follow a substantially 
gainful occupation, and where the Board has not relied on any 
affirmative evidence to the contrary, the Court will reverse 
the Board's determination, as a matter of law, that the 
veteran's case is ineligible for consideration under § 
4.16(b) by referral to the Compensation and Pension Director.  
In Bowling, according to the Court, there was, at least, a 
plausible basis in the record for a conclusion that the 
veteran was unable to secure and follow a substantially 
gainful occupation due to a service connected disability.  
The facts in this case are distinguishable from Bowling.  
Here, as clearly supported by the evidence above, the record 
does not present a plausible basis that the veteran is not 
unemployable by reason of his service-connected disabilities.  
Therefore, there is no basis for submission of his case to 
the Director, Compensation and Pension Service, for extra-
schedular consideration.  

As the preponderance of the evidence shows that the veteran's 
service-connected disability does not result in inability to 
obtain and follow a substantially gainful occupation, his 
claim for TDIU must be denied.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the veteran on August 9, 2002 and March 29, 
2007 that fully addressed all four notice elements and was 
sent prior to the initial AOJ decision in this matter.  The 
August 2002 letter informed the veteran of what evidence was 
required to substantiate the claim for TDIU, including the 
specific requirements necessary to establish this rating.  
This letter also informed the veteran of his and VA's 
respective duties for obtaining evidence and requested that 
he submit evidence and/or information, which would include 
that in his possession, to the AOJ.  The March 2007 letter 
provided the veteran with additional notice as to assignment 
of disability ratings and notice as to assignment of 
effective dates.  

Here, the duty to notify with regard to notice as to 
assignment of effective dates was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify with regard to 
assignment of effective dates was satisfied subsequent to the 
initial AOJ decision by way of the March 2007 letter, 
referred to above.  This letter fully complied with notice 
requirements with regard to effective dates.  Not only has 
the veteran been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued on August 7, 2007, after the notice was provided.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient and 
inpatient treatment records.  Also of record, are private 
treatment reports from numerous institutions, including 
Tallahassee Regional Medical Center, Memorial Hospital 
Bainbridge, Georgia, Suwannee Hospital, Incorporated, 
Mitchell County Hospital, and Gulf Coast Community Hospital, 
along with letters from former employers of the veteran.  

On June 6, 2007, the veteran was afforded a VA medical 
examination.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU) is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


